DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Objections
Claims 2-4 are objected to because of the following informalities:
Claim 2, line 7, recites “the other end portion” should be --the other end portion of the coil portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2015/0102891] in view of Shimoichi [U.S. Pub. No. 2018/0286561].

a body (50) having a first surface (SL1/left surface) and a second surface (SL2/right surface), opposing each other (see Figs. 6-7 and 11), and a third surface (SB/bottom surface) connecting the first surface and the second surface to each other (see Figs. 6-7 and 11); 
an insulating substrate (23) disposed inside the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the insulating substrate (see Figs. 6-7 and 11); 
a first lead-out portion (62) extending from one end portion of the coil portion (end portion of element 44); and 
a second lead-out portion (64) extending from the other end portion of the coil portion (end portion of element 42).
Yoon et al. does not explicitly show a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body and a second lead-out portion having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body.
Shimoichi shows an inductor (Figs. 7-14) teaching and suggesting a first lead-out portion (61) having a first spaced portion (30) and a second spaced portion (28) separate from each other (see Fig. 12) by a first slit (first slit at corner between elements 30 and 28, see Fig. 12), whereby the first and second spaced portions are respectively 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body and a second lead-out portion having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body as taught by Shimoichi for the device as disclosed by Yoon et al. to facilitate mechanical stability by suppressing an increase in an area occupied with respect to a connected object and improve Q value (Paragraph [0060]).
Regarding Claim 2, Shimoichi shows first (29) and second (27) connection conductor portions respectively connecting the one end portion of the coil portion (end portion of element 41) and the first and second spaced portions to each other (see Fig. 11, element 29 connecting to end portion of element 41 and element 30; and element 27 electrically connecting to end portion of element 41 and element 28); and  

Regarding Claim 5, Shimoichi shows the first slit is arranged in an edge connecting the first and third surfaces of the body to each other (see Fig. 11, the first slit is arranged in an edge connecting the left and bottom surfaces to each other), and DB1/ 105508664.1the second slit is arranged in an edge connecting the second and third surfaces of the body to each other (see Fig. 11, the second slit is arranged in an edge connecting the right and bottom surfaces to each other).  
Regarding Claim 9, Yoon et al. shows each of the first (62) and second (64) lead-out portions has a width narrower than a width of the body (see Figs. 6-7 and 11, elements 62, 64 have a width narrower than a width of the body 50, Paragraphs [0037], [0042]).
Regarding Claim 10, Yoon et al. shows a first external electrode (85) and a second external electrode (86) respectively covering the first lead-out portion (62) and the second lead-out portion (64, see Figs. 6-7 and 11).
Regarding Claim 16, Yoon et al. shows a coil electronic component (Figs. 6-7 and 11): 
a body (50) having a first surface (SL1/left surface) and a second surface (SL2/right surface), opposing each other (see Figs. 6-7 and 11), and a third surface 
an insulating substrate (23) disposed inside the body (see Figs. 6-7 and 11); 
first (44) and second (42) coil portions respectively disposed on one surface and the other surface of the insulating substrate opposing each other (see Figs. 6-7 and 11), the first (44) and second (42) coil portions being disposed on opposing surfaces of the insulating substrate (see Figs. 6-7 and 11) and being electrically connected to each other by a via electrode (46) penetrating through the insulating substrate (see Figs. 6-7 and 11, Paragraph [0068]); 
a first lead-out portion (62) extending from one end portion of the first coil portion (end portion of element 44); and 
a second lead-out portion (64) extending from one end portion of the second coil portion (end portion of element 42).
Yoon et al. does not explicitly show a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body and a second lead-out portion having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body.
Shimoichi shows an inductor (Figs. 7-14) teaching and suggesting a first lead-out portion (61) having a first spaced portion (30) and a second spaced portion (28) separate from each other (see Fig. 12) by a first slit (first slit at corner between elements 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body and a second lead-out portion having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body as taught by Shimoichi for the device as disclosed by Yoon et al. to facilitate mechanical stability by suppressing an increase in an area occupied with respect to a connected object and improve Q value (Paragraph [0060]).
Regarding Claim 17, Shimoichi shows first (29) and second (27) connection conductor portions respectively connecting the one end portion of the first coil portion (end portion of element 41) and the first and second spaced portions to each other (see 
third (35) and fourth (33) connection conductor portions respectively connecting the one end portion of the second coil portion (end portion of element 42) and the third and fourth spaced portions to each other (see Fig. 11, element 35 connecting to end portion of element 42 and element 30; and element 27 electrically connecting to end portion of element 42 and element 28).

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Shimoichi as applied to claims 1 and 16 above, and further in view of Sasaki et al. [U.S. Pub. No. 2003/0030510].
Regarding Claim 2, Yoon et al. in view of Shimoichi shows the claimed invention as applied above.
In addition, Sasaki et al. shows (Fig. 3) first (upper portion element 69) and second (lower portion element 69) connection conductor portions respectively connecting the one end portion of the coil portion (end portion of element 48) and the first and second spaced portions to each other (see Fig. 3, upper portion element 69 connecting to end portion of element 48 and element 67; and lower portion element 69 electrically connecting to end portion of element 41 and element 66); and  
DB1/ 105508664.1third (upper portion element 68) and fourth (lower portion element 68) connection conductor portions respectively connecting the other end portion (other end portion of element 48) and the third and fourth spaced portions to each other (see Fig. 3, upper portion element 68 connecting to other end portion of element 48 and element 65; and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second connection conductor portions respectively connecting the one end portion of the coil portion and the first and second spaced portions to each other; and  DB1/ 105508664.1third and fourth connection conductor portions respectively connecting the other end portion and the third and fourth spaced portions to each other as taught by Sasaki et al. for the device as disclosed by Yoon et al. in view of Shimoichi to obtain desirable operating characteristics where DC resistance and open defect can be reduced (Paragraph [0079]) and reduce stray capacitance (Paragraph [0017]).
Regarding Claim 17, Yoon et al. in view of Shimoichi shows the claimed invention as applied above.
In addition, Sasaki et al. shows (Fig. 3) first (upper portion element 69) and second (lower portion element 69) connection conductor portions respectively connecting the one end portion of the first coil portion (end portion of element 48) and the first and second spaced portions to each other (see Fig. 3, upper portion element 69 connecting to end portion of element 48 and element 67; and lower portion element 69 electrically connecting to end portion of element 41 and element 66); and 
third (upper portion element 68) and fourth (lower portion element 68) connection conductor portions respectively connecting the one end portion of the second coil portion (other end portion of element 48) and the third and fourth spaced portions to each other (see Fig. 3, upper portion element 68 connecting to other end portion of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second connection conductor portions respectively connecting the one end portion of the first coil portion and the first and second spaced portions to each other; and  DB1/ 105508664.1third and fourth connection conductor portions respectively connecting the other end portion of the second coil portion and the third and fourth spaced portions to each other as taught by Sasaki et al. for the device as disclosed by Yoon et al. in view of Shimoichi to obtain desirable operating characteristics where DC resistance and open defect can be reduced (Paragraph [0079]) and reduce stray capacitance (Paragraph [0017]).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Shimoichi and/or Sasaki et al. as applied to claims 1 and/or 2 above, and further in view of Osada et al. [U.S. Pub. No. 2017/0018360].
Regarding Claim 3, Yoon et al. in view of Shimoichi and/or Sasaki et al. shows the claimed invention as applied above but does not show the body includes a magnetic material, a portion of which is disposed in a gap between the first and second connection conductor portions and a gap between the third and fourth connection conductor portions.  
Osada et al. shows an inductor (Fig. 11) teaching and suggesting the body (33) includes a magnetic material (Paragraph [0047]), a portion of which is disposed in a gap between the first (left element 89) and second (left element 92) connection conductor 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body includes a magnetic material, a portion of which is disposed in a gap between the first and second connection conductor portions and a gap between the third and fourth connection conductor portions as taught by Osada et al. for the device as disclosed by Yoon et al. in view of Shimoichi and/or Sasaki et al. to facilitate magnetic coupling where the electronic component can attain a good configuration in an appearance of the external electrode and implementing properties can be enhanced (Paragraph [0031]).
Regarding Claim 4, Sasaki et al. shows the first (upper portion element 69) and second (upper portion element 69) connection conductor portions are respectively disposed between the one end portion of the coil portion (end portion of element 48) and the first spaced portion (67) and between the one end portion of the coil portion (end portion of element 48) and the second spaced portion (66) to be spaced apart from each other (see Fig. 3), and the third (upper portion element 68) and fourth (lower portion element 68) connection conductor portions are respectively disposed between the other end portion of the coil portion (other end portion of element 48) and the third spaced portion (65) and between the other end portion of the coil portion (other end portion of element 48) and the fourth spaced portion (64) to be spaced apart from each other (see Fig. 3).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Shimoichi as applied to claim 1 above, and further in view of Horikawa et al. [U.S. Pub. No. 2016/0343489].
Regarding Claim 6, Yoon et al. shows the insulating substrate (23) comprises: a support portion (central portion of element 23) disposed on the coil portion (see Figs. 6-7 and 11); and a first tip (left end of element 23) and a second tip (right end of element 23) respectively disposed on the first lead-out portion (62) and the second lead-out portion (64).
Yoon et al. in view of Shimoichi does not show the first slit penetrates through the first lead-out portion and the first tip, and the second slit penetrates through the second lead-out portion and the second tip.  
Horikawa et al. shows an inductor (Figs. 1A-2) teaching and suggesting the first slit penetrates through the first lead-out portion (37-7) and the first tip (left end of element 20-6 or 50-6, see Figs. 1A-2, the first slit penetrates through element 37-7 and left end of element 20-6 or 50-6), and the second slit penetrates through the second lead-out portion (35-7) and the second tip (right end of element 20-6 or 50-6, see Figs. 1A-2, the second slit penetrates through element 35-7 and right end of element 20-6 or 50-6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first slit penetrates through the first lead-out portion and the first tip, and the second slit penetrates through the second lead-out portion and the second tip as taught by Horikawa et al. for the device as .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Shimoichi and Horikawa et al. as applied to claim 6 above, and further in view of Sim et al. [KR 2018-0012621].
Regarding Claim 7, Yoon et al. shows the first lead-out portion (62) comprises: a first lead-out pattern (62) disposed on one surface of the first tip (see Figs. 6-7 and 11) to be connected to the one end portion of the coil portion (see Figs. 6-7 and 11), and the second lead-out portion (64) comprises: a second lead-out pattern (64) disposed on one surface of the second tip (see Figs. 6-7 and 11) to be connected to the other end portion of the coil portion (see Figs. 6-7 and 11).
Yoon et al. in view of Shimoichi and Horikawa et al. does not explicitly show a first dummy pattern disposed on the other surface of the first tip to correspond to the first lead-out pattern and the second lead-out pattern being spaced apart from the first dummy pattern; and DB1/ 105508664.1a second dummy pattern disposed on the other surface of the second tip to correspond to the second lead-out pattern.
Sim et al. shows a coil component (Fig. 4) teaching and suggesting the first lead-out portion comprises: a first lead-out pattern (22a) disposed on one surface of the first tip (left end of element 21) to be connected to the one end portion of the coil portion (end portion of element 22); and a first dummy pattern (24) disposed on the other surface of the first tip to correspond to the first lead-out pattern (see Fig. 4), and the second lead-out portion comprises: a second lead-out pattern (23a) disposed on one 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy pattern disposed on the other surface of the first tip to correspond to the first lead-out pattern and the second lead-out pattern being spaced apart from the first dummy pattern; and DB1/ 105508664.1a second dummy pattern disposed on the other surface of the second tip to correspond to the second lead-out pattern as taught by Sim et al. for the device as disclosed by Yoon et al. in view of Shimoichi and Horikawa et al. to achieve excellent inductance and DC resistance characteristics (Paragraph [0008]).
Regarding Claim 8, Sim et al. shows the first and second dummy patterns (24, 26) are respectively connected to the first and second lead-out patterns (22a, 23a) by vias (25, 27).  





Claims 1-3, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2015/0102891] in view of Osada et al. [U.S. Pub. No. 2017/0018360].
Regarding Claim 1, Yoon et al. shows a coil electronic component (Figs. 6-7 and 11): 
a body (50) having a first surface (SL1/left surface) and a second surface (SL2/right surface), opposing each other (see Figs. 6-7 and 11), and a third surface (SB/bottom surface) connecting the first surface and the second surface to each other (see Figs. 6-7 and 11); 
an insulating substrate (23) disposed inside the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the insulating substrate (see Figs. 6-7 and 11); 
a first lead-out portion (62) extending from one end portion of the coil portion (end portion of element 44); and 
a second lead-out portion (64) extending from the other end portion of the coil portion (end portion of element 42).
Yoon et al. does not explicitly show a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body and a second lead-out portion having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body and a second lead-out portion having a third spaced portion and a fourth spaced portion separate from each other by a second slit, whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body as taught by Osada et al. for the device as disclosed by Yoon et al. to facilitate mechanical stability where the electronic 
Regarding Claim 2, Osada et al. shows first (upper portion of left element 89) and second (left element 92) connection conductor portions respectively connecting the one end portion of the coil portion (end portion of element 98) and the first and second spaced portions to each other (see Fig. 11, upper portion of left element 89 connecting to end portion of element 98 and lower portion of left element 89; and left element 92 electrically connecting to end portion of element 98 and left element 90a); and  
DB1/ 105508664.1third (upper portion of right element 89) and fourth (right element 92) connection conductor portions respectively connecting the other end portion (other end portion of element 98) and the third and fourth spaced portions to each other (see Fig. 11, upper portion of right element 89 connecting to other end portion of element 98 and lower portion of right element 89; and right element 92 electrically connecting to other end portion of element 98 and right element 90a).  
Regarding Claim 3, Osada et al. shows the body (33) includes a magnetic material (Paragraph [0047]), a portion of which is disposed in a gap between the first and second connection conductor portions (see Fig. 11) and a gap between the third and fourth connection conductor portions (see Fig. 11).  
Regarding Claim 9, Yoon et al. shows each of the first (62) and second (64) lead-out portions has a width narrower than a width of the body (see Figs. 6-7 and 11, elements 62, 64 have a width narrower than a width of the body 50, Paragraphs [0037], [0042]). 

Regarding Claim 16, Yoon et al. shows a coil electronic component (Figs. 6-7 and 11): 
a body (50) having a first surface (SL1/left surface) and a second surface (SL2/right surface), opposing each other (see Figs. 6-7 and 11), and a third surface (SB/bottom surface) connecting the first surface and the second surface to each other (see Figs. 6-7 and 11); 
an insulating substrate (23) disposed inside the body (see Figs. 6-7 and 11); 
first (44) and second (42) coil portions respectively disposed on one surface and the other surface of the insulating substrate opposing each other (see Figs. 6-7 and 11), the first (44) and second (42) coil portions being disposed on opposing surfaces of the insulating substrate (see Figs. 6-7 and 11) and being electrically connected to each other by a via electrode (46) penetrating through the insulating substrate (see Figs. 6-7 and 11, Paragraph [0068]); 
a first lead-out portion (62) extending from one end portion of the first coil portion (end portion of element 44); and 
a second lead-out portion (64) extending from one end portion of the second coil portion (end portion of element 42).
Yoon et al. does not explicitly show a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and 
Osada et al. shows an inductor (Fig. 11) teaching and suggesting a first lead-out portion (left element 91) having a first spaced portion (left element 89) and a second spaced portion (left element 90a) separate from each other (see Fig. 11) by a first slit (first slit at corner between left elements 89 and 90a, see Fig. 11), whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body (see Fig. 11, left elements 89, 90a are respectively exposed to left surface 37 and bottom surface 35) and a second lead-out portion (right element 91) having a third spaced portion (right element 89) and a fourth spaced portion (right element 90a) separate from each other (see Fig. 11) by a second slit (second slit at corner between right elements 89 and 90a, see Fig. 11), whereby the third and fourth spaced portions are respectively exposed to the second surface and a third surface of the body (see Fig. 11, right elements 89, 90a are respectively exposed to right surface 38 and bottom surface 35).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first lead-out portion having a first spaced portion and a second spaced portion separate from each other by a first slit, whereby the first and second spaced portions are respectively exposed to the first surface and the third surface of the body and a second lead-out portion having a third spaced portion and a fourth spaced portion separate from each other by a second slit, .

Claims 2-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Osada et al. as applied to claims 1 and 16 above, and further in view of Sasaki et al. [U.S. Pub. No. 2003/0030510].
Regarding Claim 2, Yoon et al. in view of Osada et al. shows the claimed invention as applied above.
In addition, Sasaki et al. shows (Fig. 3) first (upper portion element 69) and second (lower portion element 69) connection conductor portions respectively connecting the one end portion of the coil portion (end portion of element 48) and the first and second spaced portions to each other (see Fig. 3, upper portion element 69 connecting to end portion of element 48 and element 67; and lower portion element 69 electrically connecting to end portion of element 41 and element 66); and  
DB1/ 105508664.1third (upper portion element 68) and fourth (lower portion element 68) connection conductor portions respectively connecting the other end portion (other end portion of element 48) and the third and fourth spaced portions to each other (see Fig. 3, upper portion element 68 connecting to other end portion of element 48 and element 65; and lower portion element 68 electrically connecting to other end portion of element 48 and element 64).  

Regarding Claim 3, Osada et al. shows the body (33) includes a magnetic material (Paragraph [0047]), a portion of which is disposed in a gap between the first and second connection conductor portions (see Fig. 11) and a gap between the third and fourth connection conductor portions (see Fig. 11).
Regarding Claim 4, Sasaki et al. shows the first (upper portion element 69) and second (upper portion element 69) connection conductor portions are respectively disposed between the one end portion of the coil portion (end portion of element 48) and the first spaced portion (67) and between the one end portion of the coil portion (end portion of element 48) and the second spaced portion (66) to be spaced apart from each other (see Fig. 3), and the third (upper portion element 68) and fourth (lower portion element 68) connection conductor portions are respectively disposed between the other end portion of the coil portion (other end portion of element 48) and the third spaced portion (65) and between the other end portion of the coil portion (other end 
Regarding Claim 17, Yoon et al. in view of Osada et al. shows the claimed invention as applied above but does not explicitly show first and second connection conductor portions respectively connecting the one end portion of the first coil portion and the first and second spaced portions to each other; and third and fourth connection conductor portions respectively connecting the one end portion of the second coil portion and the third and fourth spaced portions to each other.
Sasaki et al. shows a device (Fig. 3) teaching and suggesting first (upper portion element 69) and second (lower portion element 69) connection conductor portions respectively connecting the one end portion of the first coil portion (end portion of element 48) and the first and second spaced portions to each other (see Fig. 3, upper portion element 69 connecting to end portion of element 48 and element 67; and lower portion element 69 electrically connecting to end portion of element 41 and element 66); and 
third (upper portion element 68) and fourth (lower portion element 68) connection conductor portions respectively connecting the one end portion of the second coil portion (other end portion of element 48) and the third and fourth spaced portions to each other (see Fig. 3, upper portion element 68 connecting to other end portion of element 48 and element 65; and lower portion element 68 electrically connecting to other end portion of element 48 and element 64).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second connection .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Osada et al. as applied to claim 1 above, and further in view of Shimoichi [U.S. Pub. No. 2018/0286561].
Regarding Claim 5, Yoon et al. in view of Osada et al. shows the claimed invention as applied above but does not show the first slit is arranged in an edge connecting the first and third surfaces of the body to each other, and DB1/ 105508664.1the second slit is arranged in an edge connecting the second and third surfaces of the body to each other.  
Shimoichi shows an inductor (Figs. 7-14) teaching and suggesting the first slit is arranged in an edge connecting the first and third surfaces of the body to each other (see Fig. 11, the first slit is arranged in an edge connecting the left and bottom surfaces to each other), and DB1/ 105508664.1the second slit is arranged in an edge connecting the second and third surfaces of the body to each other (see Fig. 11, the second slit is arranged in an edge connecting the right and bottom surfaces to each other).  
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Osada et al. as applied to claim 1 above, and further in view of Horikawa et al. [U.S. Pub. No. 2016/0343489].
Regarding Claim 6, Yoon et al. shows the insulating substrate (23) comprises: a support portion (central portion of element 23) disposed on the coil portion (see Figs. 6-7 and 11); and a first tip (left end of element 23) and a second tip (right end of element 23) respectively disposed on the first lead-out portion (62) and the second lead-out portion (64).
Yoon et al. in view of Osada et al. does not show the first slit penetrates through the first lead-out portion and the first tip, and the second slit penetrates through the second lead-out portion and the second tip.  
Horikawa et al. shows an inductor (Figs. 1A-2) teaching and suggesting the first slit penetrates through the first lead-out portion (37-7) and the first tip (left end of element 20-6 or 50-6, see Figs. 1A-2, the first slit penetrates through element 37-7 and left end of element 20-6 or 50-6), and the second slit penetrates through the second 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first slit penetrates through the first lead-out portion and the first tip, and the second slit penetrates through the second lead-out portion and the second tip as taught by Horikawa et al. for the device as disclosed by Yoon et al. in view of Osada et al. to facilitate conductivity and obtain desirable operating characteristics (Paragraphs [0116]-[0117]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Osada et al. and Horikawa et al. as applied to claim 6 above, and further in view of Sim et al. [KR 2018-0012621].
Regarding Claim 7, Yoon et al. shows the first lead-out portion (62) comprises: a first lead-out pattern (62) disposed on one surface of the first tip (see Figs. 6-7 and 11) to be connected to the one end portion of the coil portion (see Figs. 6-7 and 11), and the second lead-out portion (64) comprises: a second lead-out pattern (64) disposed on one surface of the second tip (see Figs. 6-7 and 11) to be connected to the other end portion of the coil portion (see Figs. 6-7 and 11).
Yoon et al. in view of Osada et al. and Horikawa et al. does not explicitly show a first dummy pattern disposed on the other surface of the first tip to correspond to the first lead-out pattern and the second lead-out pattern being spaced apart from the first 
Sim et al. shows a coil component (Fig. 4) teaching and suggesting the first lead-out portion comprises: a first lead-out pattern (22a) disposed on one surface of the first tip (left end of element 21) to be connected to the one end portion of the coil portion (end portion of element 22); and a first dummy pattern (24) disposed on the other surface of the first tip to correspond to the first lead-out pattern (see Fig. 4), and the second lead-out portion comprises: a second lead-out pattern (23a) disposed on one surface of the second tip (right end of element 21) to be connected to the other end portion of the coil portion (other end portion of element 23), the second lead-out pattern being spaced apart from the first dummy pattern (see Fig. 4, element 23a spaced apart from element 24); and DB1/ 105508664.1a second dummy pattern (26) disposed on the other surface of the second tip to correspond to the second lead-out pattern (see Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy pattern disposed on the other surface of the first tip to correspond to the first lead-out pattern and the second lead-out pattern being spaced apart from the first dummy pattern; and DB1/ 105508664.1a second dummy pattern disposed on the other surface of the second tip to correspond to the second lead-out pattern as taught by Sim et al. for the device as disclosed by Yoon et al. in view of Osada et al. and Horikawa et al. to achieve excellent inductance and DC resistance characteristics (Paragraph [0008]).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Osada et al. as applied to claim 16 above, and further in view of Shimoichi [U.S. Pub. No. 2018/0286561].
Regarding Claim 17, Yoon et al. in view of Osada et al. shows the claimed invention as applied above but does not explicitly show first and second connection conductor portions respectively connecting the one end portion of the first coil portion and the first and second spaced portions to each other; and third and fourth connection conductor portions respectively connecting the one end portion of the second coil portion and the third and fourth spaced portions to each other.
Shimoichi shows a device (Fig. 11) teaching and suggesting first (29) and second (27) connection conductor portions respectively connecting the one end portion of the first coil portion (end portion of element 41) and the first and second spaced portions to each other (see Fig. 11, element 29 connecting to end portion of element 41 and element 30; and element 27 electrically connecting to end portion of element 41 and element 28); and 
third (35) and fourth (33) connection conductor portions respectively connecting the one end portion of the second coil portion (end portion of element 42) and the third and fourth spaced portions to each other (see Fig. 11, element 35 connecting to end 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second connection conductor portions respectively connecting the one end portion of the first coil portion and the first and second spaced portions to each other; and  DB1/ 105508664.1third and fourth connection conductor portions respectively connecting the other end portion of the second coil portion and the third and fourth spaced portions to each other as taught by Shimoichi  for the device as disclosed by Yoon et al. in view of Osada et al. to facilitate mechanical stability by suppressing an increase in an area occupied with respect to a connected object and improve Q value (Paragraph [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837